  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 1 of 11 - Page ID # 20




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN G. SMITH,

                    Plaintiff,                               8:20CV357

       vs.
                                                         MEMORANDUM
RICK EBERHARDT, Pierce County                             AND ORDER
Shariff; JASON DWINELL, Wayne
County Shariff; and COUNTY
DEPUTY’S,

                    Defendants.


       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing 6.) The court now conducts an initial review of Plaintiff’s claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

       Plaintiff seeks to bring 42 U.S.C. § 1983 claims against two county sheriffs
and unnamed county deputies for the substandard medical treatment he received
while being held in the Pierce County Jail’s “drunk tank with no din[n]er, blanket,
mattress, or pillow in a below 70[] degree cell.” (Filing 1 at CM/ECF p. 3.) Plaintiff
also claims he was not given two doses of his blood-pressure medication, causing
his blood pressure to spike, resulting in a stroke. Plaintiff requests reimbursement
for lost wages and lost future earnings in the amount of $60,000 per year.

                    II. STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 2 of 11 - Page ID # 21




that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION


A. Capacity in Which Defendants Are Sued

        Plaintiff sues the Pierce County Sheriff, the Wayne County Sheriff, and
unidentified county deputies. Because Plaintiff does not specify the capacity in
which he sues the Defendants, the court must construe Plaintiff’s suit to be brought
against the Defendants in their official capacities, which is actually a suit against the
counties that employ Defendants. Johnson v. Outboard Marine Corp., 172 F.3d 531,
535 (8th Cir. 1999) (“Because section 1983 liability exposes public servants to civil
liability and damages, we have held that only an express statement that they are
being sued in their individual capacity will suffice to give proper notice to the

                                           2
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 3 of 11 - Page ID # 22




defendants. Absent such an express statement, the suit is construed as being against
the defendants in their official capacity. A suit against a public employee in his or
her official capacity is merely a suit against the public employer.” (internal citations
omitted)); Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (“A suit against
a public official in his official capacity is actually a suit against the entity for which
the official is an agent.”).

       A county may only be liable under section 1983 if a “policy” or “custom” of
the county caused a violation of the Plaintiff’s constitutional rights. Doe By and
Through Doe v. Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing
Monell v. Department of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy”
involves a deliberate choice to follow a course of action made from among various
alternatives by an official who has the final authority to establish governmental
policy. Jane Doe A By and Through Jane Doe B v. Special School Dist. of St. Louis
County, 901 F.2d 642, 645 (8th Cir. 1990) (citing Pembaur v. City of Cincinnati,
475 U.S. 469, 483 (1986)). To establish the existence of a governmental “custom,”
a plaintiff must prove:

      1)   The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2)     Deliberate indifference to or tacit authorization of such conduct
      by the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3)     That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

      Plaintiff’s allegations fail to show that any actions were taken pursuant to a
policy or custom of Pierce or Wayne Counties. “Although [Plaintiff] need not set
forth with specificity the existence of an unconstitutional policy or custom at the

                                            3
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 4 of 11 - Page ID # 23




pleading stage, he must nonetheless present some allegations, references, events, or
facts from . . . which the court could begin to draw an inference that the conduct
complained of . . . resulted from an unconstitutional policy or custom of the County
or a deliberate choice by a decision-maker with final authority.” Cotton v. Douglas
Cty. Dep’t of Corr., No. 8:16CV153, 2016 WL 5816993, at *6 (D. Neb. Oct. 5,
2016).

       On its own motion, the court will grant Plaintiff leave to file an amended
complaint to properly bring claims against Defendants in their official capacities. If
Plaintiff chooses to file an amended complaint, he may also allege claims against
Defendants in their individual capacities. If he does so, he should keep in mind that
he “must plead that each Government-official defendant, through the official’s own
individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009). In other words, Plaintiff must explain how each Defendant personally
participated in the alleged constitutional violations. For Plaintiff’s guidance in filing
an amended complaint, below is a discussion of the constitutional claims suggested
by his Complaint.

B. Unnamed Defendant Deputies

       Plaintiff names as defendants “County Deputy’s.” (Filing 1 at CM/ECF p. 2.)
“It is generally impermissible to name fictitious parties as defendants in federal
court, but ‘an action may proceed against a party whose name is unknown if the
complaint makes allegations specific enough to permit the identity of the party to be
ascertained after reasonable discovery.’” Perez v. Does 1-10, 931 F.3d 641, 646 (8th
Cir. 2019) (quoting Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37
(8th Cir. 1995)). The allegations in Plaintiff’s Complaint regarding these unknown,
unnamed Defendants are not sufficiently specific to satisfy the exception to the
general prohibition against fictitious parties. See id. The Complaint “does not
sufficiently allege who [these] Defendants are, what they allegedly did, what their
position is for the [County], or any other facts that would permit [them] to be noticed
or identified through discovery.” Id. All claims alleged against the unknown,
                                            4
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 5 of 11 - Page ID # 24




unnamed Defendants may therefore not proceed. See, e.g., Roe v. Nebraska, No.
4:15CV3071, 2015 WL 6159212, at *4 (D. Neb. Oct. 20, 2015) (dismissing claims
alleged against unknown “agents and employees” of the State), aff’d, 861 F.3d 785
(8th Cir. 2017). However, Plaintiff will be given leave to amend his Complaint to
name such Defendants.

C. Conditions of Confinement

       Plaintiff challenges the conditions of his confinement when he was a pretrial
detainee at the Pierce County Jail. A convicted prisoner’s conditions of confinement
are subject to scrutiny under the Eighth Amendment, under which a convicted and
sentenced prisoner may be punished, as long as such punishment is not cruel and
unusual. In contrast, a pretrial detainee’s challenge to such conditions is analyzed
under the Due Process Clause of the Fourteenth Amendment (with respect to state
actors) or the Fifth Amendment (with respect to federal actors), which require that a
pretrial detainee not be punished. Stearns v. Inmate Servs. Corp., 957 F.3d 902, 906
(8th Cir. 2020) (citing Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979)).

       To determine whether a pretrial detainee’s conditions of confinement
constitute “punishment,” a plaintiff may show that such conditions are “intentionally
punitive” or, in the absence of an “expressly demonstrated intent to punish, the
plaintiff could also show that the conditions were not reasonably related to a
legitimate governmental purpose or were excessive in relation to that purpose.”
Stearns, 957 F.3d at 907 (citing Bell, 441 U.S. at 536-39). If the conditions are found
to be arbitrary or excessive, it may be “‘infer[red] that the purpose of the
governmental action is punishment that may not constitutionally be inflicted upon
detainees qua detainees.’” Id. (citing Bell, 441 U.S. at 539).

       However, the Due Process Clause is “not implicated by a negligent act of an
official causing unintended loss of or injury to life, liberty, or property.” Daniels v.
Williams, 474 U.S. 327, 328, 332-33 (1986) (also holding that the protections of the
Due Process Clause are not “triggered by lack of due care by prison officials” or
                                          5
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 6 of 11 - Page ID # 25




“merely because the defendant is a [government] official”); see also County of
Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (holding that “liability for
negligently inflicted harm is categorically beneath the threshold of constitutional due
process”); Stearns, 957 F.3d at 908 n.5 (noting that defendants were “sheltered from
liability for mere negligence under the Bell standard”).

      1. Inadequate Medical Care

      Plaintiff alleges that he was given substandard medical care while in the Pierce
County Jail, causing him to suffer a stroke. To prove that Defendants were
deliberately indifferent to Plaintiff’s serious medical needs, Plaintiff must show “(1)
he suffered from an objectively serious medical need, and (2) defendants knew of
the need yet deliberately disregarded it. Deliberate indifference is more than
negligence, more even than gross negligence . . . .” Johnson v. Leonard, 929 F.3d
569, 575 (8th Cir. 2019) (internal quotation marks and citations omitted); Gibson v.
Weber, 433 F.3d 642, 646 (8th Cir. 2006) (Eighth Amendment claim based on
inadequate medical attention requires proof that officials knew about excessive risks
to inmate’s health but disregarded them and that their unconstitutional actions in fact
caused inmate’s injuries). 1 “A serious medical need is one that has been diagnosed
by a physician as requiring treatment, or one that is so obvious that even a layperson
would easily recognize the necessity for a doctor’s attention.” Schaub v. VonWald,
638 F.3d 905, 914 (8th Cir. 2011) (internal quotation and citation omitted).

       As to Plaintiff’s claim that he was not given prescribed blood-pressure
medication, “the knowing failure to administer prescribed medicine can itself
constitute deliberate indifference.” Phillips v. Jasper Cty. Jail, 437 F.3d 791, 796
(8th Cir. 2006). “When an official denies a person treatment that has been ordered


      1
         As a pretrial detainee, Plaintiff is “entitled to at least as much protection
under the Fourteenth Amendment as under the Eighth Amendment.” Johnson, 929
F.3d at 575. Therefore, Eighth Amendment cases are also applicable to deliberate-
indifference claims brought by pretrial detainees.

                                          6
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 7 of 11 - Page ID # 26




or medication that has been prescribed, constitutional liability may follow.” Dadd v.
Anoka Cty., 827 F.3d 749, 756 (8th Cir. 2016) (right to adequate medical treatment
was clearly established when pretrial detainee arrived at jail after dental surgery with
Vicodin prescription for severe pain and deputies and jail nurse ignored detainee’s
complaints of pain and requests for treatment; deputies and jail nurse acted with
deliberate indifference); Foulks v. Cole Cty., Mo., 991 F.2d 454, 455-57 (8th Cir.
1993) (holding there was liability where jail officials disregarded instruction sheet
from the plaintiff’s doctor, ignored complaints of sickness and pain, and refused to
provide medication they were aware was prescribed); Majors v. Baldwin, 456 Fed.
App’x 616, 617, 2012 WL 739347 (8th Cir. 2012) (unpublished per curiam) (holding
that plaintiff had established a deliberate indifference claim where defendants
withheld prescribed pain medication and did not provide adequate post-operative
treatment); Motton v. Lancaster Cty. Corr., No. 4:07CV3090, 2008 WL 2859061, at
*6 (D. Neb. July 21, 2008) (noting that the knowing failure to administer prescribed
medicine can constitute deliberate indifference, but to establish constitutional
violation, inmate must produce evidence that delay in providing medical treatment
had detrimental effect on inmate).

       As to Plaintiff’s claim that Defendants unreasonably delayed his
transportation to the hospital, “delays in treating painful medical conditions, even if
not life-threatening, may support an Eighth Amendment claim.” Langford v. Norris,
614 F.3d 445, 460 (8th Cir. 2010)) (quotations omitted). However, “[t]he
Constitution does not require jailers to handle every medical complaint as quickly
as each inmate might wish,” Jenkins v. County of Hennepin, Minn., 557 F.3d 628,
632 (8th Cir. 2009) (citing Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006)),
and a delay that constitutes mere negligence—even gross negligence—fails to state
a constitutional claim. Hamner v. Burls, 937 F.3d 1171, 1177 (8th Cir. 2019), as
amended (Nov. 26, 2019), cert. denied, No. 19-1291, 2020 WL 6037412 (U.S. Oct.
13, 2020).

      2. Other Conditions of Confinement

                                           7
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 8 of 11 - Page ID # 27




       Plaintiff also alleges that while in the Pierce County Jail (for an unclear
amount of time), he had no dinner, blanket, mattress, or pillow and was kept in a cell
that was below 70 degrees. In order to pursue a claim that such conditions violated
his right to due process, Plaintiff must allege facts demonstrating the Defendants’
intent to punish him. If Plaintiff is not able to make such truthful allegations, he must
allege facts showing that the conditions he endured were not reasonably related to a
legitimate governmental purpose or were excessive in relation to that purpose.
Stearns, 957 F.3d at 907.

       Plaintiff’s current allegations, if properly asserted against the Defendants in
their individual capacities, are unlikely to state a due process claim. See Goldman v.
Forbus, 17 F. App’x 487, 488 (8th Cir. 2001) (conditions of confinement were not
unconstitutional punishment when plaintiff spent two nights in two-person cell with
two others cellmates and four nights in eight-man cell with ten other men and slept
on mattress on floor in both locations); Ferguson v. Cape Girardeau Cty., 88 F.3d
647 (8th Cir. 1996) (pretrial detainee’s due process rights not violated by
confinement to space of 30 square feet and use of floor mattress for 13 nights, and
confinement did not constitute “punishment”; totality of circumstances supported
existence of legitimate governmental interest based on short duration of
confinement, necessity to keep detainee under observation for both his medical
condition and general safety concerns, and amount of time detainee spent out of the
cell); Smith v. Copeland, 87 F.3d 265, 268-69 (8th Cir. 1996) (finding no Eighth
Amendment or due process violation where pretrial detainee was subjected to
overflowed toilet in his cell for four days; to prevail, plaintiff must show officers
were deliberately indifferent to risk of harm posed by conditions); Williams v. Delo,
49 F.3d 442, 444-47 (8th Cir. 1995) (inmate’s deprivation of clothes, running water,
hygiene supplies, blanket, and mattress for four days did not violate inmate’s Eighth
Amendment rights); Barnes v. Holder, No. 1:14CV0003, 2014 WL 1478440, at *4
(E.D. Mo. Apr. 15, 2014) (no due process violation for detainee’s time in “drunk
tank” when cell was cold for 38 hours, cell light was on for 24 hours straight, no
recreation was allowed, and bedding was removed during time in isolation (citing
cases)).
                                            8
  8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 9 of 11 - Page ID # 28




D. Leave to Amend

       On the court’s own motion, Plaintiff shall have 30 days from the date of this
Memorandum and Order to file an amended complaint that sufficiently describes his
claims against the Defendants in their individual and official capacities and
addresses the deficiencies noted above. If Plaintiff fails to file an amended complaint
in accordance with this Memorandum and Order, his claims against Defendants will
be dismissed without prejudice and without further notice. The court reserves the
right to conduct further review of Plaintiff’s claims pursuant to 28 U.S.C. §§ 1915(e)
after he addresses the matters set forth in this Memorandum and Order.

E. Motion to Appoint Counsel

       The court cannot routinely appoint counsel in civil cases. In Davis v. Scott,
94 F.3d 444, 447 (8th Cir. 1996), the Eighth Circuit Court of Appeals explained that
“[i]ndigent civil litigants do not have a constitutional or statutory right to appointed
counsel. . . . The trial court has broad discretion to decide whether both the plaintiff
and the court will benefit from the appointment of counsel . . . .” Id. (quotation and
citation omitted). No such benefit is apparent at this time. Thus, Plaintiff’s request
for the appointment of counsel will be denied without prejudice.

                                IV. CONCLUSION

       In its present form, Plaintiff’s Complaint fails to state a claim upon which
relief can be granted against Defendants in their official capacities. Further, none of
Plaintiff’s claims can proceed against the unspecified “county deputies” so long as
these Defendants remain unknown and unidentified or so long as Plaintiff fails to
include in his Complaint allegations specific enough to permit the identity of these
Defendants after reasonable discovery.




                                           9
 8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 10 of 11 - Page ID # 29




       On the court’s own motion, Plaintiff shall have 30 days from the date of this
Memorandum and Order to file an amended complaint that sufficiently states his
conditions-of-confinement claims against specific, named defendants (or includes
allegations specific enough to permit the identity of unnamed defendants after
reasonable discovery). The amended complaint must specify the capacity in which
the defendants are sued; must either identify each defendant by name or include
allegations specific enough to permit the identity of unnamed defendants after
reasonable discovery; and must set forth all of Plaintiff’s claims (and any supporting
factual allegations) against each defendant. To be clear, Plaintiff’s amended
complaint must restate the relevant allegations of his Complaint (Filing 1) and any
new allegations. Plaintiff should be mindful to explain what each defendant did to
him, when each defendant did it, and how each defendant’s actions harmed him.
Plaintiff is warned that any amended complaint he files will supersede, not
supplement, his prior pleadings.

       If Plaintiff fails to file an amended complaint in accordance with this
Memorandum and Order, this action will be dismissed without prejudice and without
further notice. The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) after he addresses the matters set forth in this
Memorandum and Order.

      IT IS THEREFORE ORDERED:

       1.     Plaintiff shall have 30 days to file an amended complaint in accordance
with this Memorandum and Order. Failure to file an amended complaint within the
time specified by the court will result in the court dismissing this case without further
notice to Plaintiff. In his amended complaint, Plaintiff must either identify each
defendant by name or, if unnamed, include allegations specific enough to permit the
identity of the party to be ascertained after reasonable discovery; state the capacity
(official, individual, or both) in which each defendant is sued; and set forth all of
Plaintiff’s claims (and any supporting factual allegations) against each defendant.
Plaintiff should be mindful to explain in his amended complaint what each defendant
                                            10
 8:20-cv-00357-RGK-PRSE Doc # 7 Filed: 12/23/20 Page 11 of 11 - Page ID # 30




did to him, when each defendant did it, and how each defendant’s actions harmed
him.

       2.     In the event Plaintiff files an amended complaint, Plaintiff shall restate
the allegations of the Complaint (Filing 1) and any new allegations. Failure to
consolidate all claims into one document may result in the abandonment of claims.
Plaintiff is warned that an amended complaint will supersede, not supplement, his
prior pleadings.

      3.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      4.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: January 22, 2021—amended complaint due.

      5.     Plaintiff’s Motion to Appoint Counsel (Filing 6) is denied without
prejudice.

      6.     Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal without further
notice.

      DATED this 23rd day of December, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                          11
